Citation Nr: 0213161	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-16 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2.  Entitlement to a compensable disability rating for 
service-connected left bipartite patella. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1989 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
1997, a statement of the case was issued in November 1997, 
and a substantive appeal was received in September 1998.  

The veteran failed to report for a hearing at the RO, 
scheduled in November 1999, without any indication of good 
cause for his failure to appear, and he has not otherwise 
expressed a desire to reschedule that hearing.  Although the 
issue of entitlement to service connection for stomach 
disability was also originally in appellate status, the 
benefit sought as to that claim was granted in full by rating 
decision in September 1999.  Accordingly, that issue is no 
longer in appellate status.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids clearly and unmistakably 
preexisted his entry into active duty service. 

2.  There was no increase in the underlying severity of the 
preexisting hemorrhoids during the veteran's active duty 
service. 

3.  The veteran's service-connected left bipartite patella is 
productive of no more than slight impairment. 


CONCLUSIONS OF LAW

1.  With regard to the veteran's hemorrhoids, the presumption 
of soundness upon entry into military service has been 
rebutted.  38 U.S.C.A. §§ 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (2001).

2.  Hemorrhoids were not incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

3.  The criteria for entitlement to a 10 percent (but no 
higher) disability rating for the veteran's service-connected 
left bipartite patella have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
service connection and a higher disability rating.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a June 2002 
letter, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, VA examination reports in 
October 1993 and May 1999, and private medical records from 
Gilbert Hum, M.D. and Helmut O. Haar, M.D.  The Board notes 
that the veteran was provided notice of a scheduled VA 
examination for both his service connection and increased 
rating claims.  However, the veteran failed to appear for 
these examinations without good cause being shown.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The Board finds that the record as it stands 
includes sufficient competent medical evidence to decide the 
service connection and increased rating claims, and that 
scheduling another examination and etiology opinion are not 
necessary.  38 C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 45,631 
(Aug. 29, 2001).  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

Hemorrhoids 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service, or where clear and unmistakable evidence (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Moreover, temporary flare-ups during service of the 
symptoms of a disability, without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).

The United States Court of Appeals for Veterans Claims has 
held that, as a matter of law, the presumption of soundness 
is rebutted by clear and unmistakable evidence consisting of 
a veteran's own admission of a pre-service history of medical 
problems during in-service clinical examinations.  Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).

Although the report of the veteran's May 1989 entrance 
examination shows that the veteran reported in the section 
for medical history that he had a history of hemorrhoids, it 
does not appear that clinical examination at that time noted 
any present hemorrhoids.  Accordingly, the presumption of 
soundness arises.  However, in subsequent service medical 
records the veteran repeatedly reported that he suffered from 
hemorrhoids prior to service.  A May 1989 examination report 
includes a reference by the examiner to external hemorrhoids, 
asymptomatic.  The Board finds that this constitutes clear 
and unmistakable evidence that the veteran's hemorrhoids 
preexisted his entry into service.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).

Further, after reviewing the totality of the evidence, the 
Board concludes that the preponderance of such evidence is 
against a finding that there was any increase in the severity 
of the hemorrhoids during service.  Service medical records 
consistently refer to only a history of hemorrhoids and do 
not document any pertinent complaints during service.  Post-
service medical records show treatment for hemorrhoids 
beginning in 1997, including subsequent surgery.  However, 
there is no evidence suggesting that there was any worsening 
of the condition during the veteran's military service.  In 
fact, the report of a VA examination in October 1993 (just a 
few months after the veteran's discharge from service) shows 
that no hemorrhoids were noted on examination of the 
digestive system.  

In sum, the preponderance of the evidence is against 
entitlement to service connection for hemorrhoids.  The 
veteran's hemorrhoids clearly and unmistakably preexisted his 
military service and they were not aggravated by such 
service.  In reaching this determination, the Board is unable 
to find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  38 U.S.C.A. § 5107(b).

Left Bipartite Patella 

The present appeal also involves the veteran's claim that the 
severity of his service-connected left bipartite patella 
warrants a compensable disability rating.  Disability ratings 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.   Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the present case, it should also be noted that when rating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran's service-connected left bipartite patella has 
been rated by the RO (apparently by analogy) under the 
provisions of Diagnostic Code 5257.  Under this regulatory 
provision for other impairment of the knee, a 10 percent 
rating is warranted for slight recurrent subluxation or 
lateral instability, a 20 percent evaluation is warranted for 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is warranted for severe recurrent 
subluxation or lateral instability.  By regulation, in every 
instance where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

Turning to the record, the service medical records indicate 
that the veteran injured his left knee in service.  A May 
1999 VA general examination noted that the veteran complained 
that he had experienced occasional pain and a grinding 
sensation in the knee on extension since service.  
Examination revealed mild crepitance on extension of the left 
lower extremity against resistance.  There was no joint 
laxity, no edema, and no effusions.  The patella was mobile 
and slightly tender on ballotment.  There were negative 
Apley's compression/distraction tests and negative McMurray's 
sign.  Range of motion was zero degrees in extension and 130 
degrees of flexion, without pain elicited during the testing.  
There was no evidence of any inflammatory from of arthritis.  

The May 1999 VA examiner also reviewed the veteran's X-ray 
reports of the left knee and commented that although a 
October 1993 examination report referred to evidence of early 
osteoarthritis of the knee joint, this was not mentioned on 
the July 1996 X-ray report.  The July 1996 X-ray did show 
that the veteran had an essentially normal left knee with 
bipartite patella.  The examiner further commented that a May 
1999 X-ray report of the left knee demonstrated no evidence 
of acute traumatic injury or osteoarthritis, only 
ossification of a prior non-ossifying fibroma in the distal 
femur.

The Board notes that the veteran failed to report for a VA 
rating examination scheduled in October 1999.  The Board must 
therefore base its decision on the available evidence.  The 
above-cited evidence shows essentially normal clinical 
findings and no evidence of any acute injury or arthritis on 
x-ray study.  However, there was some tenderness noted by the 
examiner, and the Board notes the veteran's subjective 
complaints of pain.  Accordingly, resolving all reasonable 
doubt in the veteran's favor, the Board finds that there is 
some persuasive evidence that the disability results in some 
impairment which the Board further finds to be no more than 
slight in degree.  As noted above, clinical examination 
showed no laxity, edema or effusion.  Further, there appears 
to be good strength in the left lower extremity.     

As for other diagnostic codes, the Board notes that there is 
no evidence of limitation of extension or flexion to a degree 
to warrant even a compensable rating under Codes 5260 or 
5261.  There is also no evidence of ankylosis of the left 
knee to warrant a rating under Code 5256.  Additionally, 
consideration of Code 5010, which contemplates traumatic 
arthritis, is not warranted as the most recent VA X-ray 
examination of the left knee did not reveal any objective 
evidence of arthritis. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board notes that the veteran 
asserted in his substantive appeal that he could no longer 
work as a carpenter because of left knee problems.  However, 
his statement to the May 1999 VA examiner contradicts his 
assertion on appeal.  The May 1999 VA examination report 
clearly shows that the veteran told the examiner that he 
stopped working as a carpenter secondary to his diarrhea and 
failed to mention his left knee disability as a factor in his 
decision.  As such, the veteran's argument that he could no 
longer work as a carpenter because of his left knee 
disability is lacking credibility.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for hemorrhoids is not 
warranted.  To this extent, the appeal is denied. 

Entitlement to a 10 percent rating for service-connected left 
bipartite patella is warranted.  To this extent, the appeal 
is granted.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

